DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Regarding claim 7, on page 20, line 15, planar is misspelled plainer.  
Regarding claim 8, on page 22, line 21. Planar is misspelled plainer.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iseki, US 4196924, in view of Rosenberger, US 3245709.
Regarding claim 1, Iseki teaches a door closure noise dampening system, comprising: 
a door (9) mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2); 

Iseki does not teach a doorframe mounted striker plate portion, configured for receiving a door mounted door lock latch.
Rosenberger teaches a doorframe mounted striker plate portion (10; col 1, lines 35-53), configured for receiving a door mounted door lock latch (col 1, lines 7-8).  Rosenberger’s strike plate is capable of receiving a door mounted door lock latch without any modification to the device structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iseki’s door closing system by adding Rosenberger’s strike plate.  Doing so would add a known door hardware component to the closing system resulting in a more capable system with increased features capable of meeting customer requirements.  
Regarding claim 2, Iseki in view of Rosenberger teaches the door closure noise dampening system of claim 1, wherein said door (Iseki, 9) mounted noise dampening closure portion (Iseki, unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) includes a pivotable arm portion (Iseki, 3), said pivotable arm portion movable between a first armed position (Iseki, Fig 2) in which said pivotable arm portion is configured for coming into contact with said doorframe mounted noise dampening closure portion (Iseki, 11), and a second engaged position (Iseki, Fig 1), configured for engaging with said doorframe mounted noise dampening closure portion.
Regarding claim 3, Iseki in view of Rosenberger teaches the door closure noise dampening system of claim 2, wherein said pivotable arm portion (Iseki, 3) includes a rotatable 
Regarding claim 4, Iseki in view of Rosenberger teaches the door closure noise dampening system of claim 3, wherein said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) of said door mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) is coupled to a piston (Iseki, 4; Fig 3).
Regarding claim 5, Iseki in view of Rosenberger teaches the door closure noise dampening system of claim 4, wherein said a doorframe (Iseki, 10) mounted noise dampening closure portion (Iseki, 11) includes a first tab (Iseki, unnumbered feature, lower left tab of 11 projecting downward in Fig 2) and a second tab (Iseki, unnumbered feature, upper right hook tab of 11 projecting downward in Fig 2) generally parallel to said first tab (Iseki, Fig 2), said first tab configured for engaging with said rotatable element (Iseki, 16) disposed on said distal end of said pivotable arm portion (Iseki, left side of 3 in Fig 2) for causing the piston (Iseki, 4) coupled to said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) to move from said armed position (Iseki, Fig 2) to said engaged position (Iseki, Fig 1) by causing said rotatable element Iseki, 16) to travel upward along said first tab in a controlled manner (Iseki, movement of 16 between Fig 2 and Fig 1) when a door (Iseki, 9) on which said door mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2) is mounted is moved from a first open position (Iseki, Fig 2) to a second closed position (Iseki, Fig 1; col 3, lines 38-44), and wherein said second tab is configured for engaging with said rotatable element when said door on which said door mounted noise dampening closure portion is mounted is moved from said second closed position to said first open position thereby causing said pivotable arm portion to move from said second engaged position to said first armed position (Iseki, movement of 16 from Fig 1 to Fig 2; col 3, lines 38-44).
Regarding claim 6, Iseki in view of Rosenberger teaches the door closure noise dampening system of claim 1, wherein said doorframe mounted striker plate portion (Rosenberger, 10) includes a striker plate damper element (Rosenberger, 24), movable from a first at rest position (Rosenberger, leftward position of 24 in Fig 1) to a second engaged position upon pressure of a door lock latch engaging with said striker plate damper element (Rosenberger, rightward position of 24 in Fig 1), and wherein said striker plate damper element is coupled to a spring (Rosenberger, 36) configured for providing resistance of movement of said striker plate damper element from said at rest position to said engaged position (Rosenberger, col 1, lines 58-62).
Regarding claim 7, Iseki in view of Rosenberger teaches a door closure dampening system for a door having an automatically deployable deadbolt lock, said automatically deployable deadbolt lock configured for being deployed automatically when a leading edge of said door is in close proximity to a doorframe, said door closure dampening system comprising:
a doorframe mounted striker plate portion (Rosenberger, 10), configured for receiving a door mounted automatically deploying deadbolt lock (Rosenberger’s strike plate is capable of receiving a door mounted door lock latch without any modification to the device structure), wherein said doorframe mounted striker plate portion includes a deadbolt damper element (Rosenberger, 24) movable from a first at rest position (Rosenberger, leftward position of 24 in Fig 1) to a second engaged position (Rosenberger, rightward position of 24 in Fig 1) upon pressure by said leading edge of said door engaging with said damper element (Rosenberger, 24 moves rightward in Fig 1, when the latch bolt, which is mounted on the leading edge of door, engages with 24 compressing 36), wherein said first at rest position of said deadbolt damper element is configured for providing an engagement surface which protrudes from the generally planar surface of the remainder of the striker plate (Rosenberger, 24 protrudes from the top 
Regarding claim 8, Iseki in view of Rosenberger teaches a door closure dampening system for a door having an automatically deployable deadbolt lock, said automatically deployable deadbolt lock configured for being deployed automatically when a leading edge of said door is in close proximity to a doorframe, said door closure dampening system comprising:
a door (Iseki, 9) mounted noise dampening closure portion (unnumbered feature comprising 1, 3, 4, 16; Figs 1, 2), wherein said door mounted noise dampening closure portion includes a pivotable arm portion (Iseki, 3), said pivotable arm portion movable between a first armed position (Iseki, Fig 2) in which said pivotable arm portion is configured for coming into contact with a doorframe mounted noise dampening closure portion (Iseki, 11), and a second engaged position (Iseki, Fig 1), configured for engaging with said doorframe mounted noise dampening closure portion (Iseki, col 2, lines 8-31), wherein said pivotable arm portion includes a rotatable element (Iseki, 16) disposed on a distal end of said pivotable arm portion (Iseki, left side of 3 in Fig 2), and wherein said proximal end of said pivotable arm portion (Iseki, right side of 3 in Fig 2) of said door mounted noise dampening closure portion is coupled to a piston (Iseki, 4; Fig 3); 
said doorframe (Iseki, 10) mounted noise dampening closure portion configured for receiving a portion of said door mounted noise dampening closure portion (Iseki, Fig 1), and 
a doorframe mounted striker plate portion  (Rosenberger, 10), configured for receiving a door mounted automatically deploying deadbolt lock (Rosenberger 10 is capable of receiving a door mounted automatically deploying deadbolt lock with any modification to the device structure), wherein said doorframe mounted striker plate portion includes a deadbolt damper element (Rosenberger, 24) movable from a first at rest position (Rosenberger, leftward position of 24 in Fig 1) to a second engaged position (Rosenberger, rightward position of 24 in Fig 1) upon pressure by said leading edge of said door engaging with said damper element (Rosenberger, 24 moves rightward in Fig 1, when the latch bolt, which is mounted on the leading edge of door, engages with 24 compressing 36), wherein said first at rest position of said .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duret, FR 404777 A, teaches a doorframe mounted striker plate portion with spring biased damper element.
Roppelt, EP 1703043 A2, teaches a lock profile unit for a door lock with bolt contacting element protruding from striker plate.
Burns, US 20150040347 A1, teaches a door closure apparatus with door mounted noise dampening closure portion and a doorframe mounted noise dampening closure portion.
Koivusalo, US 3707014 A, teaches a device for closing, holding open and holding closed a door with piston.
Dietrich, US 4893854 A, teaches a self-adjusting door strike with bolt contacting element protruding from striker plate.
Schoeman, US 4624076 A, teaches a door opener where pistons and springs are equivalent actuators.
GB 539911 A teaches improvements in or relating to door closing devices with door mounted noise dampening closure portion and a doorframe mounted noise dampening closure portion.
GB 700967 A teaches a new or improved catch for cupboard, wardrobe, cabinet and like doors with door mounted noise dampening closure portion and a doorframe mounted noise dampening closure portion.
Schlage, US 3287055 A, teaches an adjustable strike with bolt contacting element protruding from striker plate.
Szprengiel et al., US 20120266542 A1, teaches a latch assembly for a door with door mounted noise dampening closure portion.
Tringale, US 2142425 A, teaches a silent door latch with non-metallic materials used for noise dampening.  
Falk, US 2722443 A, teaches a door check with door mounted noise dampening closure portion.
Seay, US 2797117 A, teaches a door check and closer with door mounted noise dampening closure portion and a doorframe mounted noise dampening closure portion.
Borden, US 2337966 A, teaches a door check door mounted noise dampening closure portion.
Chen, CN 105350829 A, teaches a muting lock body with bolt contacting element protruding from striker plate.
Kim, KR 100859241 B1, teaches a low noise type door locking device with striker plate damper element and spring.
Kim, KR 20120114920 A, teaches a door locking device with striker plate damper element and spring.
Lewis, GB 2214560 A. teaches a lock keep with striker plate damper element and spring.
Viatcheslav, DE 10216718 A1, teaches a door lock with spring loaded catch bolt fitting into opening in striking plate with striker plate damper element and spring.
GB 2007752 A teaches locks including strikers with striker plate damper element and spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675